DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 3 – 7, 9 and 11 – 15,  adding claims 17 – 24 and canceling claims 2, 8, 10 and 16 by the amendment submitted by the applicant(s) filed on July 13, 2022.  Claims 1, 3 – 7, 9, 11 – 15 and 17 – 24 are pending in this application.

Specification
The previous objection of the specification are withdrawn due the current amendments.

Claim Objections
The previous claims objections of claims 4 and 12 are withdrawn due the current amendments.

Double Patenting
The previous Double patenting rejection of claims 5, 8, 13 and 16 are withdrawn due the current amendments.
Allowable Subject Matter
Claims 1, 3 – 7, 9, 11 – 15 and 17 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a quantum cascade laser (QCL) system structure including the specific structure limitation of an array of QCLs, each QCL comprising the active regions of the array of QCLs arranged in a W-shape and canted at an oblique angle to each other, each of the active regions extending between opposing ends of the substrate, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 9 recites a quantum cascade laser (QCL) system  structure including the specific structure limitation of an array of distributed feedback (DFB) QCLs, each, QCL comprising the active regions of the array of DFB QCLs arranged in a W-shape and canted at an oblique angle to each other, each of the active regions extending between opposing ends of the substrate, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: Baillargeon et al. (US 5901168) on Figure 10, table 1 and column 3, lines 41 through column 6, lines 45 disclose QCL device including a QCL with a substrate, an active, side emitting facets, a semiconductor layers (e.g. lower and upper confinement layers), lower and upper contacts and optical grating, wherein the grating  is configured to emit one of a continuous wave (CW) laser output or pulsed laser output through the at least one emitting facet.  
Lang et al. “Theory of grating confined broad area lasers” on Figures 1 and 6 disclose an angled distributed feedback semiconductors lasers have demonstrated 1-W diffraction limited collimated output from a broad- area apertures.  The α-DFB, shown in Fig. 1, uses a single angled grating as a continuous spatial filter and operates diffraction-limited to output powers of as high as 1 W in a single spatiotemporal mode.  Despite the angled geometry, the output radiation is emitted perpendicular to the facet. The angled grating supplies both feedback and highly selective spatial filtering, enforcing single-spatial-mode oscillation and single-longitudinal-mode oscillation. In contrast to other broad-area devices, the near field is smooth and devoid of filaments; in contrast to arrays of narrow-stripe lasers such as antiguide arrays, the far field is single-lobed and Gaussian.  The mode selectivity of the -DFB, which provides both lateral and longitudinal mode control using a single grating and cleaved facet mirrors. The -DFB laser, which was illustrated in Fig. 1, consists of a single GCW bounded by two planar mirrors that are angled with respect to the gain stripe and the grating grooves. The operation of the -DFB can be understood in terms of the ray picture by unfolding the resonator about one of its mirrors, as shown in Fig. 6.
Muraviev et al, (US 20150070698) on Figure 4, Abstract and paragraphs [0025 – 0026 and 0038], disclose a driver circuit for driving the QCL crystal with a constant current.  The QCL include a driver circuit for driving the active QCL crystal with a plurality of constant current pulses or with continuous current excitation.
The prior art alone or in combination failed to teach or suggest the active regions of the array of QCLs arranged in a W-shape and canted at an oblique angle to each other, each of the active regions extending between opposing ends of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828